Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  128139(37)                                                                                                 Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  GERARD J. WIATER,                                                                                                  Justices
            Plaintiff-Appellee,
                                                                   SC: 128139
  v                                                                CoA: 250384
                                                                   Marquette CC: 03-403316-NO
  GREAT LAKES RECOVERY CENTERS, INC.,
             Defendant-Appellant.
  __________________________________


               On order of the Chief Justice, the motion by the Michigan Trial Lawyers
  Association for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 17, 2006                      _________________________________________
                                                                              Clerk